Bleckley, Chief Justice.
The application was for an injunction. The controversy involved title to the premises to which the deed, the levy *692and the bond for titles related. The injunction was denied generally; whether upon questions of law, or of fact, or of law and fact combined, does not appear. With all the evidence, this court might know how the application ought to have been decided; without it all, there is much more danger of mistake. A mere desci-iption of the missing documents is not sufficient. 63 Ga. 345. It has been ruled that ex parte abbreviation of writing will not suffice in lieu of complete copies. 72 Ga. 215. This ruling was made upon a brief of evidence, but it applies equally to documents introduced on the hearing of an application for injunction. See rule 10 of this court.
The motion of the defendant to dismiss the writ of error is granted.
Writ of error dismissed.